Order reversed on the law, without costs, and matter remitted to the Surrogate’s Court with directions to proceed in accordance with the pro forma order on the authority of Taft v. Commissioner of Internal Revenue (30 4 U. S. 351), decided by the United States Supreme Court, May 16,1938. (See Matter of Cregan, 275 N. Y. 337.) All concur. (The order modifies a pro forma order heretofore made, and fixes the estate tax to which the estate is liable, in a proceeding to assess inheritance tax.) Present —■ Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.